DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/10/2021.
Claims 1-2, 4-13, 15-17, 20-24 and 26-33 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-13, 15-17, 20-24, 26-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polander et al. (EP2942826) in view of Zhu et al. (US 2017/0186559) and Deng et al. (Energy Environ. Sci, 2015, 8, 1544-1550).  It is noted that the PRO 62/661,891 document does not provide support for the limitation reciting one or more additives having the concentration range of claims 1 and 22.  
Addressing claims 1, 4-5, 7-8, 11-12, 15-16, 20, 22-24, 26-28 and 33, Polander discloses a method of forming a photoactive device (fig. 2b), the method comprising the steps of:
	forming a photoactive layer (the p-type layer in fig. 2b; paragraph [0016] disclose the doped perovskite can simultaneously act as the active layer as well as a charge-transport layer; therefore, in fig. 2b, the p-type layer acts simultaneously as the active layer and the hole transport layer), the photoactive layer comprising a perovskite material and a dopant (paragraph [0020] discloses the p-type layer is formed by a perovskite material and a p-type dopant, such as F4-TCNQ); wherein the step of forming comprising coating a perovskite-dopant solution comprising a perovskite ink and a dopant onto a receiving surface of a substrate (paragraph [0034] discloses the perovskite layer is formed on the substrate via drop casting, spin-coating, dip-coating and spray-coating on the receiving surface of a substrate, which implicitly means that the doped perovskite layer is formed by coating a solution that includes the perovskite material and the dopant material on the substrate as claimed);

	wherein the photoactive layer (p-type layer in fig. 2B) is in electronic communication with the positive electrode and in electronic communication with the negative electrode (the electronic communication between the photoactive layer and the electrodes is implicitly disclosed by Polander in order for the current generated from photoelectric effect to be extracted from the photovoltaic device); and
	wherein the photoactive device is free of a hole transport layer between the photoactive layer and the positive electrode (fig. 2B);
	wherein the photoactive device comprises an electron transport layer (the n-type layer in fig. 2B) between the photoactive layer (p-type layer) and the negative electrode (fig. 2B); and
	wherein the photoactive layer (p-type layer) is in contact with the electron transport layer (n-type layer).
It is noted that the limitation “wherein the photoactive layer is formed by coating a perovskite-dopant solution onto a receiving surface of a substrate” in claim 22 is drawn to the process of forming the perovskite layer that does not structurally differentiate the claimed perovskite layer from that of the prior art (MPEP 2143).

Polander is silent regarding the perovskite-dopant solution comprises one or more additives with the total concentration of the one or more additives in the perovskite-dopant solution is selected from the range of 0.01 wt.% to 1 wt.% and the photoactive layer comprises crystalline grains characterized by an average physical dimension selected from the range of 1000 nm to 2000 nm.

Zhu discloses a step for forming a perovskite layer like that of Polander; wherein, MACl is added as an additive [0095].  Furthermore, for the formation of MAPbI3, the first ammonium halide, which is the MAI material, has a concentration between 0.1 M to about 3.0 M; the metal halide, which is PbI2, has a molar ratio of 1:0.1 to 1:3 to the first ammonium halide and the second alkyl ammonium halide, which is the MACl additive, has a concentration between 0.1 mg/ml and 100 mg/ml [0018].  According to the teaching of Zhu, assuming that there is 1 L of the solution, the concentration of MAI is 3.0 M, the ratio between PbI2 and MAI is 1:1 or 3.0 M of PbI2, the concentration of MACl is 2.0 mg/ml, the molecular weight of MAI is 158.97 g/mol and the molecular weight of PbI2 is 461.01 g/mol.  The mass of MAI is 476.91 g, the mass of PbI2 is 1383.03 g and the mass of MACl is 2 g.  From the above parameters, the weight percent of MACl is 0.107 wt.% that falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the perovskite-dopant solution of Polander with the additive MACl as disclosed by Zhu in order to form a MAPbI3 film with enhanced light absorption and coverage of the substrate as well as enhancing the solar cell performance (Zhu, [0077]).  Furthermore, one would have arrived at the claimed concentration of the additive when performing routine experiment with the additive concentration within the range disclosed by Zhu in order to optimize the properties of the MAPbI3 film and the performance of the solar cell that utilizes the MAPbI3 film.

Deng discloses forming the perovskite layer for a solar cell using doctor-blade method in order to obtain high PCE and faster deposition while requiring smaller amounts of precursor solution compared to spincoating.  The MAPbI3 formed by the doctor-blading method of Deng also has long carrier diffusion length that is applicable for large area perovskite cells fabricated with high volume roll-to-roll production (page 1549).  The MAPbI3 has crystalline grains characterized by an average physical dimension selected in the range of 1000 nm and 2000 nm (fig. 5B shows the grain size distribution of the MAPbI3 formed by the doctor blading method; wherein, approximately 70% of the grains have size between 1000 nm and 2000 nm; therefore, the average physical dimension shown in fig. 5B falls within the claimed range of 1000 nm and 2000 nm).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Polander by substituting the spin-coating method of forming the perovskite layer with the doctor blading method disclosed by Deng in order to form the perovskite layer with long carrier diffusion length that improves the PCE of the solar cell (Deng, page 1549).  Furthermore, Deng discloses that the doctor blading deposition method result in larger crystalline grain size compared to spin-coating method that leads to perovskite layer with longer carrier diffusion length and the result in fig. 5B shows that the average physical dimension of the crystalline grains falls within the claimed range.  Therefore, one would have arrived at the claimed average physical dimension within the claimed range when performing routine experimentation with the parameters disclosed by Deng in order to optimize the carrier diffusion length of the perovskite layer.

Addressing claim 2, Polander discloses in paragraph [0012] that the dopant is added to the perovskite material to form a mixed layer, which satisfies the claimed direct mixing step.

Addressing claims 9-10, in paragraph [0013], Polander discloses the concentration of dopant is between 0.01 to 15 wt% that encompasses the claimed range.

Addressing claim 13, Polander discloses the electrode 2 is made of ITO.

Addressing claim 17, Polander discloses the claimed perovskite material in paragraphs [0030-0033].

Addressing claim 21, the device of Polander in view of Zhu and Deng includes all of the claimed structural requirements, including the concentration of the p-type dopant; therefore, the device of Polander has all of the associated properties as that of current application, including the average photovoltaic efficiency that is greater by a factor of 1.8 to 2.2 times than an average photovoltaic efficiency of an otherwise equivalent photovoltaic cell free of the dopant.

Addressing claim 29, Polander discloses the electron transport layer or the n-type layer comprises C60 [0054].  Therefore, the limitation of current claim would have been obvious based on the teaching of Polander.

Addressing claim 30, According to the teaching of Zhu, assuming that there is 1 L of the solution, the concentration of MAI is 3.0 M, the ratio between PbI2 and MAI is 1:1 or 3.0 M of PbI2, the concentration of MACl is 15 mg/ml, the molecular weight of MAI is 158.97 g/mol and the molecular weight of PbI2 is 461.01 g/mol.  The mass of MAI is 476.91 g, the mass of PbI2 is 1383.03 g and the mass of MACl is 15 g.  From the above parameters, the weight percent of MACl is 0.800 wt.% that falls within the claimed range.

Addressing claim 32, Polander discloses the dopant concentration range in paragraph [0013] that encompasses the claimed range; therefore, the claimed concentration range would have been obvious to one of ordinary skill in the art based on the teaching of Polander.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polander et al. (EP2942826) in view of Zhu et al. (US 2017/0186559) and Deng et al. (Energy Environ. Sci, 2015, 8, 1544-1550) as applied to claims 1-2, 4-5, 7-13, 15-17, 20-24, 26-30 and 32-33 above, and further in view of Shinkai et al. (US 2012/0319090).
Addressing claim 6, Polander discloses the step of doping the perovskite material includes direct mixing as discussed above.

Polander is silent regarding the step of doping includes solid diffusion such as providing a perovskite material free of the dopant in proximity with a solid dopant material and allowing the solid dopant material to diffuse into the perovskite material.

Shinkai discloses the step of forming a doped semiconductor material by mixing the semiconductor material with the dopant in a liquid solution and forming the doped semiconductor material by deposition followed by drying the deposited layer [0268], this formation step is similar to that of Polander.  Shinkai also discloses an alternative method of solid phase doping wherein the dopant, which is in a solid state, is brought into contact with the semiconductor layer to allow diffusion doping that is analogous to the solid diffusion technique of current claim [0268].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Polander by substituting the known direct mixing technique for forming the p-doped perovskite layer with the known solid diffusion technique of Shinkai in order to obtain the predictable result of introducing dopant into an intended material (Rationale B, KSR decision, MPEP 2143).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polander et al. (EP2942826) in view of Zhu et al. (US 2017/0186559) and Deng et al. (Energy Environ. Sci, 2015, 8, 1544-1550) as applied to claims 1-2, 4-5, 7-13, 15-17, 20-24, 26-30 and 32-33 above, and further in view of Levchuk et al. (Advanced Materials Interfaces, 2016, 3, 1600593).
Addressing claim 31, Polander discloses the dopant is F4TCNQ as discussed above.

Polander, Zhu and Deng are silent regarding the additive comprises methylammonium hypophosphite.

Levchuk discloses during formation of photoactive perovskite material, the inclusion of MAH2PO2 allows for effective control of perovskite grain size, defect density and perovskite quality material that leads to improve in photoelectric efficiency (Conclusion section).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Polander in view of Zhu and Deng with MAH2PO2 additive as disclosed by Levchuk in order to effective control of perovskite grain size, defect density and perovskite quality material that leads to improve in photoelectric efficiency (Levchuk, Conclusion section).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, 15-17, 20-24 and 26-33 have been considered but are moot because the new ground of rejection does not rely on any the ground applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, Polander discloses an alternative embodiment in fig. 2B that is different than the embodiment in fig. 1 that was previously cited in previous Office Action.  Fig. 2B of Polander discloses the p-type and n-type layers are in contact with each other without the undoped perovskite layer positioned therebetween.  Therefore, the limitation of claims 1 and 22 would have been obvious to one of ordinary skill in the art based on the teaching of Polander, Zhu and Deng as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/25/2021